 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 773 
In the House of Representatives, U. S.,

November 2, 2009
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to the United States Submarine Force. 
 
 
Whereas 100 years ago, American naval officials who witnessed a submarine, the Holland VI, submerge and surface in the Potomac River knew this was the first successful United States submarine that would inspire the powerful undersea fighting force that would contribute so much to the United States victory in World War II; 
Whereas during World War II, the United States Submarine Force served with honor and valor to protect and preserve the freedoms of the United States, as well as those of the allies of the United States; 
Whereas the War in the Pacific could not have been won without the efforts of the United States Submarine Force; 
Whereas during World War II, the United States Submarine Force comprised less than two percent of the Navy’s fleet; 
Whereas during World War II, United States submariners were to suffocate Japan’s military industry, cut its oil supply, starve it, and prevent mass troop movements by sea, all by sinking the Japanese merchant fleet on which it was so dependent as a nation of islands; 
Whereas during World War II, United States submariners sank over 30 percent of the Japanese Navy including eight aircraft carriers, one battleship and 11 cruisers, and more importantly, the Submarine Force sank 1,300 Japanese merchant ships totaling approximately 5,000,000 tons, which was almost 60 percent of the Empire’s total merchant ship losses; 
Whereas losses inflicted by the United States Submarine Force contributed to the devastation of the Japanese industrial power that effectively eliminated the ability of the enemy to sustain combat forces and replace losses of ships and aircraft; 
Whereas World War II diesel-electric submarines had limited underwater speed, range, and endurance and usually sailed on the surface, where they were vulnerable to enemy attack; 
Whereas 52 American submarines were lost during World War II, 49 in the Pacific; 
Whereas the United States Submarine Force suffered the highest percentage of losses of any branch of the Armed Services; 
Whereas during World War II, approximately 3,500 submariners made the ultimate sacrifice; 
Whereas United States submariners were going to war, trusting their lives to a weapon, the torpedo, that, particularly in 1942 through 1943, was unreliable, and could even turn against them by running erratically in a circular path; 
Whereas submarines played both humane and special operations roles in their campaign against Japan, and in many of the hardest fought battles of the war, submarine crews rescued unlucky carrier pilots who ended up in the sea, like future United States President George H. W. Bush; and 
Whereas members of the Submarine Forces, known as the silent service, assumed the difficult task of pioneering a new way of fighting so as to protect the liberties and freedoms of the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)is committed to promoting and sustaining the spirit of unity shared by members of the United States Submarine Force; 
(2)is committed to paying tribute once again to the seven submariners who were awarded the Medal of Honor, including two who were awarded the medal posthumously; 
(3)wishes to help keep alive the memory of the Submarine Force veterans and honor their service just as their fellow shipmates do at their gatherings by performing the ceremony known as the Tolling of the Boats; and 
(4)is committed to keeping alive their memory so that the American people never forget their courage and sacrifice. 
 
Lorraine C. Miller,Clerk.
